                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


  APEX BANK,                                             )
  MATTHEW D. DANIELS, and                                )
  BRAD HAILEY,                                           )
                                                         )
                 Plaintiffs,                             )
                                                         )
  v.                                                     )       No. 3:19-CV-130-TRM-HBG
                                                         )
  BETTIS RAINSFORD,                                      )
                                                         )
                 Defendant.                              )


                                  MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         Before the Court is Defendant’s Motion to Compel Discovery Responses [Doc. 72] which

  seeks to require Plaintiffs Matthew D. Daniels and Brad Hailey to appear for a second deposition

  to answer questions which Defendant alleges they failed to answer. Plaintiff has filed a response

  in opposition [Doc. 73]. Defendant has not filed a reply, and the time for doing so has passed. The

  motion is ripe for consideration.

         Defendant takes issue with several answers Plaintiffs Daniels and Hailey provided at their

  depositions in this matter. Each of the answers challenged by Defendant consist of variations of “I

  don’t remember” or “I don’t know.” In none of the interactions challenged by Defendant did

  Plaintiffs fail to provide an answer. The Court notes that in their response, Plaintiffs contend that

  the depositions in question were not noticed as depositions of Plaintiffs in their individual capacity,




                                                    1

Case 3:19-cv-00130-TRM-HBG Document 78 Filed 09/23/20 Page 1 of 2 PageID #: 732
  nor as representatives of an organization pursuant to Rule 30(b)(6) of the Federal Rules of Civil

  Procedure.

         The distinction is an important one. “Rule 30(b)(6) requires an organization to identify a

  person knowledgeable on a noticed topic and to prepare that person to testify as to that topic, thus

  binding the entity; a Rule 30(b)(1) deposition requires a witness to testify only as to her personal

  knowledge and does not, generally, bind the entity.” Prasad v. George Washington Univ., 325

  F.R.D. 1, 6 (D.D.C. 2018). In the absence of a properly noticed 30(b)(6) deposition, Plaintiffs were

  required to answer only to the best of their personal knowledge. If Plaintiffs did not know the

  answers to Defendant’s questions, or did not remember the answers, then “I do not know” or “I do

  not remember” are proper answers. The Federal Rules do not require deponents in their individual

  capacity to research the Defendant’s deposition questions and get back to him with answers.

         Accordingly, the Court finds that Defendant’s Motion [Doc. 72] is not well taken, and the

  same is hereby DENIED.

         IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




                                                   2

Case 3:19-cv-00130-TRM-HBG Document 78 Filed 09/23/20 Page 2 of 2 PageID #: 733
